

EXECUTION
 
SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of November 12, 2010, among ALLIS-CHALMERS
ENERGY INC., a Delaware corporation, as borrower (the “Borrower”), the
undersigned Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Credit Agreement (in such capacities, the “Administrative
Agent” and “Collateral Agent,” respectively) and the undersigned Lenders.
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of April 26, 2007 among Borrower, the Administrative Agent, the Collateral Agent
and the Lenders parties thereto, as amended by a First Amendment to Second
Amended and Restated Credit Agreement dated as of December 3, 2007, a Second
Amendment to Second Amended and Restated Credit Agreement dated as of December
30, 2008, a Third Amendment to Second Amended and Restated Credit Agreement
dated as of April 9, 2009, a Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of May 20, 2009, a Fifth Amendment to Second Amended
and Restated Credit Agreement dated as of October 13, 2009, and a Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of February
25, 2010 (as amended, the “Credit Agreement”).  Unless otherwise defined in this
Amendment, capitalized terms used herein shall have the meanings set forth in
the Credit Agreement; all section, exhibit and schedule references herein are to
sections, exhibits and schedules in the Credit Agreement; and all paragraph
references herein are to paragraphs in this Amendment.
 
RECITALS
 
A.           In connection with the proposed sale the Rigs and repayment of the
CFSC Rig Financing, Borrower has requested certain amendments to the Credit
Agreement and the Lenders are willing, on the terms and conditions set forth
herein, to amend the Credit Agreement as hereinafter set forth.
 
Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
 
Paragraph 1.       Amendments. Effective as of the Seventh Amendment Effective
Date, the Credit Agreement is amended as follows:
 
1.1         Definitions. Section 1.01 of the Credit Agreement is amended as
follows:
 
(a)          The following definitions are amended in their entirety to read as
follows:
 
“Agreement means this Second Amended and Restated Credit Agreement as amended by
the First Amendment to Second Amended and Restated Credit Agreement, Second
Amendment to Second Amended and Restated Credit Agreement, Third Amendment to
Second Amended and Restated Credit Agreement, Fourth Amendment to Second Amended
and Restated Credit Agreement, Fifth Amendment to Second Amended and Restated
Credit Agreement, Sixth Amendment to Second Amended and Restated Credit
Agreement, and Seventh Amendment to Second Amended and Restated Credit
Agreement.”
 
Seventh Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 
1

--------------------------------------------------------------------------------

 

(b)         The following definitions are inserted alphabetically into Section
1.01 of the Credit Agreement:
 
“Seventh Amendment Effective Date means the date the Seventh Amendment to Second
Amended and Restated Credit Agreement by its terms becomes effective among the
parties thereto.”
 
“Seventh Amendment to Second Amended and Restated Credit Agreement means that
certain Seventh Amendment to Second Amended and Restated Credit Agreement dated
as of November 12, 2010, among the Borrower, the Guarantors, Royal Bank of
Canada, as Administrative Agent and Collateral Agent, and the  Lenders.”
 
1.2         Section 612.  Section 6.12 of the Credit Agreement is amended in its
entirety as follows:
 
“6.12      Use of Proceeds.  Use proceeds of the Revolver Facility to (i)
refinance the Indebtedness outstanding under the First Amended and Restated
Credit Agreement, (ii) finance working capital requirements and other general
corporate purposes of the Borrower and its Domestic Subsidiaries, including
Permitted Acquisitions; provided no proceeds of the Revolver Facility may by
used to repurchase any Senior Unsecured Notes or to pay any dividends owing in
connection with the Preferred Stock, (iii) issue Letters of Credit, (iv) repay
the CFSC Rig Financing pursuant to Section 7.15(f), including prepayment
penalties, if any, and (v) pay transaction fees and expenses associated with
this Agreement; provided, however, that at no time may more than $25,000,000 of
proceeds of the Revolver Facility (or Letters of Credit) be advanced or
invested, directly or indirectly, in or to DLS or any of its Subsidiaries.”


1.3         Section 7.07.  Section 7.07 of the Credit Agreement is amended by
deleting the word “or” at the end of Section 7.07(e) and deleting the period at
the end of Section 7.07(f) and inserting in lieu thereof a semicolon and adding
a new Section 7.07(g) to read in its entirety as follows:
 
“(g)         Disposition of the Rigs to Stewart & Stevenson LLC for an aggregate
consideration of $25 million is cash, with $10 million to be paid upon closing
of such Disposition and the balance to be paid in two installments of $7.5
million each due on November 30, 2010 and December 31, 2010.”
 
1.4        Section 7.15.  Section 7.15 of the Credit Agreement is amended by
deleting the word “and” at the end of clause (d), replacing the period at the
end of clause (e) with a “; and” and adding a new clause (f) to read in its
entirety as follows:
 
“(f)          prepayment of the CFSC Rig Financing together with prepayment
penalties, if any; provided no more than $11,000,000 of such prepayment may be
funded using proceeds of any Credit Extension hereunder.”
 
Paragraph 2.       Effective Date. This Amendment shall not become effective
until the date (such date, the “Seventh Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:
 
(a)         this Amendment, executed by the Borrower, the Guarantors, and the
Lenders;
 
Seventh Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement
  
 
2

--------------------------------------------------------------------------------

 

(b)         an executed copy of the Equipment Sales Agreement between Stewart &
Stevenson LLC and Borrower dated on or before the Seventh Amendment Effective
Date;
 
(c)         fees and expenses required to be paid pursuant to Paragraph 5 of
this Amendment, to the extent invoiced prior to the Seventh Amendment Effective
Date;  and
 
(d)         such other assurances, certificates, documents and consents as the
Administrative Agent may require.
 
Paragraph 3.       Acknowledgment and Ratification. As a material inducement to
the Administrative Agent and the Lenders to execute and deliver this Amendment,
each of the Borrower and the Guarantors (i) consents to the agreements in this
Amendment, (ii) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of the Borrower or any Guarantor
under the Loan Documents to which it is a party, which Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed.
 
Paragraph 4.       Representations. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of the Borrower and the Guarantors represents and warrants to the Administrative
Agent and the Lenders that as of the Seventh Amendment Effective Date and as of
the date of execution of this Amendment, (a) all representations and warranties
in the Loan Documents are true and correct in all material respects as though
made on the date hereof, except to the extent that any of them speak to a
different specific date, (b) no Default or Event of Default exists and no
Borrowing Base Deficiency exists.
 
Paragraph 5.       Expenses, Funding Losses.  The Borrower shall pay on demand
all reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.
 
Paragraph 6.       Miscellaneous.  This Amendment is a “Loan Document” referred
to in the Credit Agreement.  The provisions relating to Loan Documents in
Article X of the Credit Agreement are incorporated in this Amendment by
reference.  Unless stated otherwise (a) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate, (b) headings and captions may not be construed in interpreting
provisions, (c) this Amendment must be construed, and its performance enforced,
under Texas law and applicable federal law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable.
 
Paragraph 7.       Entire Agreement. This amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
 
Paragraph 8.       Parties. This Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent,
the other Lenders, and their respective successors and assigns.
 
Seventh Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement
 
 
3

--------------------------------------------------------------------------------

 

Paragraph 9.       Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Amendment.
 
Paragraph 10.     Release.  As additional consideration for the execution,
delivery and performance of this Amendment by the parties hereto and to induce
the Administrative Agent, the Collateral Agent and the Lenders to enter into
this Amendment, the Borrower warrants and represents to the Administrative
Agent, the Collateral Agent and the Lenders that to the best of its knowledge no
facts, events, statuses or conditions exist or have existed which, either now or
with the passage of time or giving of notice, or both, constitute or will
constitute a basis for any claim or cause of action against the Administrative
Agent, the Collateral Agent or any Lender or any defense to (i) the payment of
Obligations under the Revolver Notes and/or the Loan Documents, or (ii) the
performance of any of its obligations with respect to the Revolver Notes and/or
the Loan Documents.  In the event any such facts, events, statuses or conditions
exist or have existed, Borrower unconditionally and irrevocably hereby RELEASES,
RELINQUISHES and forever DISCHARGES Administrative Agent, the Collateral Agent
and the Lenders, as well as their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, of and from
any and all claims, demands, actions and causes of action of any and every kind
or character, past or present, which Borrower may have against any of them or
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives arising out of or with respect to
(a) any right or power to bring any claim for usury or to pursue any cause of
action based on any claim of usury, and (b) any and all transactions relating to
the Loan Documents occurring prior to the date hereof, including any loss, cost
or damage, of any kind or character, arising out of or in any way connected with
or in any way resulting from the acts, actions or omissions of any of them, and
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, including any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, breach of
funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.
 
Paragraph 11.     Execution in Counterparts. This Amendment may be executed in
any number of counterparts (and by different parties hereto in different
counterparts), each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the Seventh Amendment Effective Date.
 
Remainder of Page Intentionally Blank
Signature Pages to Follow.
 
Seventh Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

 
BORROWER:
     
ALLIS-CHALMERS ENERGY INC.,
 
a Delaware corporation, as Borrower
     
By:
/s/ Victor M. Perez
   
Victor M. Perez
   
Chief Financial Officer



Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 1

--------------------------------------------------------------------------------

 

GUARANTORS:


AirComp LLC
 
Allis-Chalmers Drilling LLC
     
By:
/s/ Victor M. Perez
 
By:
/s/ Victor M. Perez
 
Victor M. Perez
   
Victor M. Perez
 
Chief Financial Officer
   
Chief Financial Officer
     
Allis-Chalmers Holdings Inc.
 
Allis-Chalmers Management LLC
     
By:
/s/ Victor M. Perez
 
By:
/s/ Victor M. Perez
 
Victor M. Perez
   
Victor M. Perez
 
Chief Financial Officer
   
Chief Financial Officer
     
Allis-Chalmers Production Services LLC
 
Allis-Chalmers Rental Services LLC
     
By:
/s/ Victor M. Perez
 
By:
/s/ Victor M. Perez
 
Victor M. Perez
   
Victor M. Perez
 
Chief Financial Officer
   
Chief Financial Officer
     
Allis-Chalmers Tubular Services LLC
 
Rebel Rentals LLC
     
By:
/s/ Victor M. Perez
 
By:
/s/ Victor M. Perez
 
Victor M. Perez
   
Victor M. Perez
 
Chief Financial Officer
   
Chief Financial Officer
     
Petro-Rentals LLC
 
Strata Directional Technology LLC
     
By:
/s/ Victor M. Perez
     
Victor M. Perez
 
By:
/s/ Victor M. Perez
 
Chief Financial Officer
   
Victor M. Perez
     
Chief Financial Officer
American Well Control, Inc.
         
By:
/s/ Victor M. Perez
     
Victor M. Perez
     
Chief Financial Officer
   



Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 2

--------------------------------------------------------------------------------

 

 

 
ADMINISTRATIVE AGENT:
     
ROYAL BANK OF CANADA,
 
as Administrative Agent and Collateral Agent
     
By:
/s/ Ann Hurley  
Name:
Ann Hurley  
Title:
Manager, Agency



Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 3

--------------------------------------------------------------------------------

 
 

 
L/C ISSUER AND LENDER:
     
ROYAL BANK OF CANADA, as a Lender
 
and L/C Issuer
     
By:
/s/ Jason S. York  
Name:
Jason S. York  
Title:
Authorized Signatory

 
Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 4

--------------------------------------------------------------------------------

 



 
LENDER:
     
CATERPILLAR FINANCIAL
 
SERVICES CORPORATION, as Lender
     
By:
/s/ Roger Scott Freistat  
Name:
Roger Scott Freistat  
Title:
Credit Manager



Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 5

--------------------------------------------------------------------------------

 



 
LENDER:
     
JPMORGAN CHASE BANK, N.A.
 
as a Lender
     
By:
/s/ Geraldine King  
Name:
Geraldine King  
Title:
Vice President



Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 6

--------------------------------------------------------------------------------

 
 

 
LENDER:
     
WELLS FARGO BANK, N.A.
 
as a Lender
     
By:
/s/ Donald W. Herrick, Jr.  
Name:
Donald W. Herrick, Jr.  
Title:
Director

 
Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 7

--------------------------------------------------------------------------------

 



 
LENDER:
     
NATIXIS,
 
as a Lender
     
By:
/s/ Louis P. Laville, III  
Name:
Louis P. Laville, III  
Title:
Managing Director      
By:
/s/ Carlos Quinteros  
Name:
Carlos Quinteros  
Title:
Managing Director



Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 8

--------------------------------------------------------------------------------

 
 

 
LENDER:
     
WHITNEY NATIONAL BANK,
 
as a Lender
     
By:
/s/ Mark S. McCullough  
Name:      
Mark S. McCullough  
Title:
Vice President



Seventh Amendment to Allis-Chalmers
Energy Credit Agreement

 
Signature Page– Page 9

--------------------------------------------------------------------------------

 